DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 02 March 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 9 and 18-21 has been withdrawn. 

Allowable Subject Matter
Claims 9 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 9 and 18 each require at least a decoder comprising: circuitry; and memory, wherein, using the memory, the circuitry: decodes data corresponding to a current block of an image; inverse quantizes the data; performs, depending on a size of the current block, either (i) an inverse secondary transform on a part of a result of the inverse quantization and an inverse primary transform on a result of the inverse secondary transform and another part of the result of the inverse quantization, or (ii) the inverse an inverse secondary transform on the result a result of the inverse quantization and performs an the inverse primary transform on the result a result of the inverse secondary transform without adding the result of the inverse secondary transform as a prediction error of the image to a prediction image of the image; and derives the image based on by adding, as a prediction error of the image, derived from a result of the inverse primary transform.
The prior arts on record teach the following: a decoder comprising: circuitry; and memory, wherein, using the memory, the circuitry: decodes data corresponding to a current block of an image; inverse quantizes the data; and derives the image based on by adding, as a prediction error of the image, derived from a result of the inverse primary transform.
However, none of the prior arts disclose performs, depending on a size of the current block, either (i) an inverse secondary transform on a part of a result of the inverse quantization and an inverse primary transform on a result of the inverse secondary transform and another part of the result of the inverse quantization, or (ii) the inverse an inverse secondary transform on the result a result of the inverse quantization 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426